Citation Nr: 0637268	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  00-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cervical spine 
degenerative joint disease and intervertebral disc disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1967 
to January 1971.  The veteran also served in the Virginia 
National Guard from September 1971 to October 1997.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

In October 1998, the veteran filed a claim for entitlement to 
service connection for a cervical spine disability, alleging 
three separate neck injuries during National Guard service.  
The veteran alleged injuries in the early 1980's, sometime 
during the time period from 1984 to 1986, and in 1993.

Pursuant to the veteran's claim, in November 1999, the RO 
contacted the Virginia Adjutant General's Office to request 
copies of the veteran's service medical records and 
verification of all periods of service, to specifically 
include dates of active duty and active duty for training.  
In response, the Adjutant General's Office provided documents 
that verified dates of active duty for training from 1972 to 
January 1990 and April 1997, and also verified dates of 
inactive duty for training after October 1995.  The claim was 
denied and eventually made its way to the Board.  In an 
August 2004 remand, the Board requested that the RO attempt 
to verify specific dates of inactive duty for training prior 
to September 24, 1994 and to obtain additional medical 
records, if any, from the National Guard from the early 
1980's.  

Accordingly, in August 2004, the RO requested verification of 
dates of the veteran's inactive duty for training from the 
National Personnel Resource Center (NPRC).  The NPRC 
responded that those dates were not of record and resent 
documents that were already in the RO's possession.  The RO 
did not re-contact the Virginia National Guard in an attempt 
to verify dates of inactive duty for training or to obtain 
additional medical records.

VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  That 
duty includes obtaining service medical records and personnel 
records to verify dates of service and medical treatment 
during service.  38 C.F.R. § 3.159(c)(2).  Although the RO 
has made efforts to obtain information regarding the 
veteran's dates of active and inactive service, the Board 
finds that the RO must re-contact the Virginia Adjutant 
General's Office to determine whether verification of all the 
types of the veteran's service may be made and whether 
additional service medical records can be obtained.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Virginia 
Adjutant General's Office and request 
verification of all dates of the veteran's 
inactive duty for training prior to 
October 1995; verification of all of the 
veteran's active duty and active duty for 
training dates after January 1990; and all 
medical records from any time of the 
veteran's active duty or active or 
inactive duty for training with the 
National Guard.  When making this request, 
the RO must state that if no records can 
be found, the Adjutant General's Office 
must reply and state same in writing.  All 
attempts to secure this evidence must be 
documented in the claims folder, and any 
negative replies must be associated with 
the claims folder.  If, after making 
reasonable efforts to obtain the above-
noted records, the RO is unable to secure 
same, the RO must notify the veteran and 
his representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran and his representative must 
then be given an opportunity to respond.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may submit additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


